Citation Nr: 0611291	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-32 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to December 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a right knee 
disability.


FINDING OF FACT

There is no competent evidence of a current right knee 
disability due to a disease or injury in service.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

A service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The VCAA 
requires notice to a claimant of how a VA service connection 
claim may be substantiated as to all five elements of such a 
claim, including degree of disability and effective date of 
disability.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2002 and June 2002 letters, which 
were issued prior to the rating decision on appeal.  VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show evidence 
of in-service occurrence or aggravation of a disease or 
injury in service, a current disability, and a relationship 
between the current disability and a disease or injury in 
service.  Additionally, it is clear that the veteran is aware 
of the evidence necessary to substantiate her claim.  She 
states that she has a current right knee disability that 
started in service.  This allegation, if true, would 
substantiate her claim for service connection for a right 
knee disability.  

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, in the June 2002 
letter, VA informed her it had a duty to obtain any records 
held by VA and any other federal government agency.  It also 
informed her that it would request private medical records if 
she provided VA with a release form.  It stated that in 
considering her claim, it would consider all the information 
in the record, medical evidence, statements from the 
claimant, and statements from persons who had knowledge of 
the claimed condition.  Finally, while she was not told 
specifically that she needed to submit any evidence in her 
possession that pertained to the claim, in the June 2002 
letter, VA told her that it was "extremely important" that 
she identify all evidence of any post-service treatment for a 
right knee disorder and asked her to send it a "detailed 
history about the claimed condition."  It stated to, 
"Include all information from the date of the onset of the 
condition to the present."  VA then listed all the 
information it needed to consider her claim and asked her to 
send the "requested evidence as soon as possible."  The 
Board finds that such constitutes informing the veteran to 
submit any evidence in her possession that pertains to the 
claim.  

In this appeal, the veteran was given notice of what type of 
information and evidence she needed to substantiate her claim 
for service connection, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
evaluation or an effective date for the benefit if the claim 
should be granted.  See Dingess/Hartman, supra.  Even though 
the notice was inadequate on these elements, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection, as will be explained below.  As a 
result, any question as to the appropriate evaluation or 
effective date to be assigned is moot. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained the veteran's service medical records, VA 
treatment records, and has provided her with an examination 
in connection with the claim. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Service Connection

The veteran claims that she has a current right knee 
disability that began in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

Therefore, in order to prevail on an issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a right knee disorder.  The 
service medical records show that the veteran complained of 
right knee pain beginning in 1994 and continued to complain 
of pain and an injury in 1996, 1997, and 1999.  However, it 
does not appear that it caused a chronic condition in 
service.  When examined for complaints of pain, there was no 
evidence of effusion or laxity and the right knee had full 
range of motion.  By October 2000, it appears that she no 
longer complained of right knee pain.  In reports of medical 
examination at that time and July 2001 it showed that her 
lower extremities were clinically normal.  In a report of 
medical history completed by the veteran at those times, she 
denied a "trick" or locked knee.  

In a March 2002 VA examination report, the veteran reported 
that she had onset of right knee pain while in service in 
1996 when she was running eight miles a week and doing "ruck 
marches" once every six weeks.  She stated she had right 
knee pain only with bending or kneeling or standing for more 
than 15 minutes.  The veteran reported she could walk two 
miles without pain and run comfortably one to two miles.  
Physical examination of the right knee revealed no 
tenderness, instability, or effusion.  Range of motion was 
full from 0 to 145 degrees.  The examiner stated that there 
was "insufficient evidence to warrant a current diagnosis of 
a right knee disorder."  The VA treatment records, dated 
2002 to 2003, are silent for treatment for the right knee.

Thus, there is a lack of competent evidence of a current 
right knee disability as a result of service, and without 
evidence of a current disability, the claim must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

The Board does not doubt the sincerity of the veteran's 
beliefs that she has a current right knee disability.  
However, as a lay person without the appropriate medical 
training and expertise, she simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Should 
the veteran be diagnosed with a disability of the right knee, 
she may file an application to reopen the claim for service 
connection for a right knee disability.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right knee disability, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a right knee disability is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


